Dismiss and Opinion Filed July 28, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01319-CV

           DANA AND CHRISTOPHER SHEARIN AND/OR ALL OCCUPANTS
              OF 3920 PILOT DRIVE, PLANO, TEXAS 75025, Appellants
                                      V.
             WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE MLMI
                        TRUST, SERIES 2005-FFH1, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01581-2014

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Evans
       Appellants’ brief was due May 9, 2015. By letter dated May 12, 2015, the Court notified

appellants that their brief was overdue. We directed appellants to file, within ten days, their brief

and an extension motion. We warned that failure to do so would result in dismissal of the

appeal. To date, appellants have neither filed their brief nor communicated with the Court

regarding their appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1),

42.3(c).


                                                    /David W. Evans/
                                                    DAVID EVANS
141319F.P05                                         JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DANA AND CHRISTOPHER SHEARIN                          On Appeal from the County Court at Law
AND/OR ALL OCCUPANTS OF 3920                          No. 4, Collin County, Texas
PILOT DRIVE, PLANO, TEXAS 75025,                      Trial Court Cause No. 004-01581-2014.
Appellants                                            Opinion delivered by Justice Evans, Justices
                                                      Fillmore and Myers participating.
No. 05-14-01319-CV         V.

WELLS FARGO BANK, N.A., AS
TRUSTEE FOR THE MLMI TRUST,
SERIES 2005-FFH1 Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Wells Fargo Bank, N.A, as Trustee for the MLMI Trust Series 2005-
FFH1 recover its costs of this appeal from appellants Dana And Christopher Shearin and/or All
Occupants of 3920 Pilot Drive, Plano, Texas 75025.

Judgment entered this 28th day of July, 2015.




                                                –2–